                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

CELESTINA CRISTOBAL ADRIAN,                  )
                Plaintiff,                   )
                                             )              JUDGMENT
               v.                            )
                                             )              Case No. 4:17-CV-99-KS
NANCY BERRYHILL,                             )
Acting Commissioner of Social Security,      )
                    Defendant.               )


Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ Stipulation for Attorney Fees.

IT IS ORDERED, ADJUDGED AND DECREED that Defendant pay to Plaintiff $5,985.00 in
attorney’s fees and reimbursement of the $400.00 filing fee paid at the commencement of this
action from the Treasury Judgment Fund, in full satisfaction of any and all claims arising under
the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Monies to be paid as specified in the
court’s order.

This judgment filed and entered on December 10, 2018, with electronic service upon:

Karl Osterhout
Paul Eaglin
Counsel for Plaintiff

Amanda Gilman
Cassia Parson
Counsel for Defendant


                                                    PETER A. MOORE, JR.
                                                    CLERK, U.S. DISTRICT COURT


December 10, 2018                                   /s/ Shelia D. Foell
                                                    (By): Shelia D. Foell, Deputy Clerk
